Case 2:20-cv-05686-DG-AKT Document 20 Filed 05/24/21 Page 1 of 3 PageID #: 63




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------- x
 DR. DAVID SIMAI,                                              :
on behalf of plaintiff and a class defined herein,             :
                                                               :
                           Plaintiff,                          :     Civil No. 2:20-cv-05686-DG-AKT
                                                               :
                  v.                                           :
                                                               :
DOCSBACKOFFICE.COM, INC., and                                  :
JOHNDOES 1-10,                                                 :
                                                               :
                           Defendants.                         :
-------------------------------------------------------------- x


                                    STIPULATION OF DISMISSAL

        NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims with prejudice

and without costs. The claims of the putative class are dismissed without prejudice and without

costs. Plaintiff dismisses its claims against John Does 1-10 without prejudice and without costs.



                                                              Respectfully submitted,


/s/ Dulijaza Clark                                            /s/ Mary Ann L. Wymore
Dulijaza Clark (admitted pro hac vice)                        Mary Ann L. Wymore(admitted pro hac vice)
EDELMAN, COMBS, LATTURNER                                     GREENSFELDER, HEMKER
& GOODWIN, LLC                                                & GALE, P.C.
20 S. Clark St, Suite 1500                                          10 South Broadway, Suite 2000
Chicago, Illinois 60603                                             St. Louis, Missouri 63102
Telephone: (312) 739-4200                                     Telephone: (314) 241-9090
Facsimile: (312) 419-0379                                     Facsimile: (314) 241-8624
E-mail for Service:                                           mlw@greensfelder.com
courtecl@edcombs.com
                                                              Attorneys for Defendant
                                                              Docsbackoffice.com, Inc
Case 2:20-cv-05686-DG-AKT Document 20 Filed 05/24/21 Page 2 of 3 PageID #: 64




Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516)668-6945

Attorneys for Plaintiff
Case 2:20-cv-05686-DG-AKT Document 20 Filed 05/24/21 Page 3 of 3 PageID #: 65




                                  CERTIFICATE OF SERVICE

      I, Dulijaza Clark, hereby certify that on May 24, 2021, a copy of the foregoing
document was served via ECF on all counsel of record.


                                                   Respectfully,

                                                   /s/Dulijaza Clark
                                                   Dulijaza Clark




Dulijaza Clark (admitted pro hac vice)
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
Telephone: (312) 739-4200
Facsimile: (312) 419-0379
E-mail for Service:
courtecl@edcombs.com
